—Order, Supreme Court, New York County (Milton Tingling, J.), entered March 1, 2001, which denied plaintiffs’ motion to file a second amended complaint and a third supplemental complaint and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiffs’ claims for negligence, retaliatory eviction, assault and intentional infliction of emotional distress were properly found to be precluded under the doctrines of collateral estoppel and res judicata in light of prior litigation adversely determinative of such claims (see, D'Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659; Matter of Reilly v Reid, 45 NY2d 24).
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur — Williams, J. P., Andrias, Wallach, Lerner and Saxe, JJ.